      3:18-cv-03460-MGL           Date Filed 05/10/21         Entry Number 165         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

KANZORA ROBINSON,                                     §
         Plaintiff,                                   §
                                                      §
vs.                                                   §
                                                      §     Civil Action No. 3:18-3460-MGL
MEGAN J. BRENNAN, Postmaster General,                 §
United States Postal Service,                         §
               Defendant.                             §


       ORDER ADOPTING THE REPORT AND RECOMMENDATION
AND DENYING DEFENDANT’S AMENDED MOTION FOR SUMMARY JUDGMENT

        Plaintiff Kanzora Robinson (Robinson), proceeding pro se, filed this employment

discrimination action against her former employer, Defendant Megan J. Brennan (Brennan), in her

official capacity as the Postmaster General of the United States Postal Service (USPS). The suit,

however, is actually against the USPS. See generally Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989) (“[A] suit against a [federal] official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.”).

        This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending the USPS’s amended motion to dismiss or, in

the alternative, for summary for summary judgment, be denied. As the USPS’s motion relies on

extensive evidence in the record rather than the pleadings, the Magistrate Judge construed the

motion as one for summary judgment. The Report was made in accordance with 28 U.S.C. § 636

and Local Civil Rule 73.02 for the District of South Carolina.
     3:18-cv-03460-MGL          Date Filed 05/10/21      Entry Number 165         Page 2 of 3




         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on March 31, 2021. To date, neither party has filed

any objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         Also, Robinson originally named Brennan, the former Postmaster General of the USPS, as

the Defendant when she filed her complaint. The Court takes judicial notice, pursuant to Fed. R.

Evid. 201, that Louis DeJoy is currently the Postmaster General of the USPS. Therefore, pursuant

to Fed. R. Civ. P. 25(d), the Court will direct the Clerk’s Office to substitute Louis DeJoy,

Postmaster General, United States Postal Service, as the Defendant in this case.

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the USPS’s amended motion for summary judgment is DENIED. And,

the Court directs the Clerk’s Office to substitute Louis DeJoy, Postmaster General, United States

Postal Service, as the Defendant in this case.



                                                 2
     3:18-cv-03460-MGL         Date Filed 05/10/21      Entry Number 165        Page 3 of 3




       IT IS SO ORDERED.

       Signed this 10th day of May 2021, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE



                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
